Title: John Adams to Abigail Adams, 29 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 29. 1776
     
     How are you all this Morning? Sick, weak, faint, in Pain; or pretty well recovered? By this Time, you are well acquainted with the Small Pox. Pray how do you like it?
     We have no News. It is very hard that half a dozen or half a Score Armies cant supply Us, with News. We have a Famine, a perfect Dearth of this necessary Article.
     I am at this present Writing perplexed and plagued with two knotty Problems in Politicks. You love to pick a political Bone, so I will even throw it to you.
     If a Confederation should take Place, one great Question is how We shall vote. Whether each Colony shall count one? or whether each shall have a Weight in Proportion to its Numbers, or Wealth, or Exports and Imports, or a compound Ratio of all?
     Another is whether Congress shall have Authority to limit the Dimensions of each Colony, to prevent those which claim, by Charter, or Proclamation, or Commission to the South Sea, from growing too great and powerfull, so as to be dangerous to the rest.
     Shall I write you a Sheet upon each of these Questions. When you are well enough to read, and I can find Leisure enough to write, perhaps I may.
     Gerry carried with him a Cannister for you. But he is an old Batchelor, and what is worse a Politician, and what is worse still a kind of Soldier, so that I suppose he will have so much Curiosity to see Armies and Fortifications and Assemblies, that you will loose many a fine Breakfast at a Time when you want them most.
     Tell Betcy that this same Gerry is such another, as herself, Sex excepted.—How is my Brother and Friend Cranch. How is his other Self, and their little Selves. And ours. Dont be in the Dumps, above all Things. I am hard put to it, to keep out of them, when I look at home. But I will be gay, if I can.
     
      Adieu.
     
    